Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

DETAILED ACTION
This non-final Office action responds to claims submitted April 23, 2019.
Claims 1-17 are pending and have been examined.

Claim Objections
Claims 8 and 17 are objected to because of the following informalities: The claims recite “wherein the risk predication is generated using machine learning techniques.”  This appears to be a typographical error.  For the purpose of compact prosecution, examiner will interpret the claim as reciting “wherein the risk prediction is generated using machine learning techniques.”  Appropriate correction is required.

Claim Rejections - 35 USC § 101





35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-17 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
With respect to claims 1, 9, and 10: The claims recite a process and machine (e.g., “a method for generating value prediction of commercial real-estate properties (CREs), comprising…,” “a non-transitory computer readable medium having stored thereon instructions for causing a processing circuitry to perform a process, the process comprising…,” and “a system for generating value prediction of commercial real-estate properties (CREs), comprising…”), which are statutory categories of invention. However, the claims also recite an abstract idea.  The “analyzing metadata of the CRE and of comparable properties, wherein the analysis includes matching real estate factors of the CRE and the comparables” and “generating at least one value prediction of the CRE based on the analysis” limitations recite a method for estimating real estate property values.  Such methods describe a fundamental economic practice or sales activity.1  Fundamental economic practices and sales activities fall within the “certain methods of organizing human activity” group of abstract ideas.2  The limitations can be interpreted as also reciting mental processes, which include concepts performed in the 3  Finally, the examiner asserts the “generating at least one value prediction of the CRE based on the analysis” limitation recites a mathematical calculation.4  Mathematical calculations fall within the “mathematical concepts” group of abstract ideas.5  Accordingly, the claims recite an abstract idea.
The claims further do not include elements that integrate the abstract idea into a practical application.  Limitations that may indicate whether the judicial exception has been integrated into a practical application include improvements to another technology or technical field, improvements to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.6  The “[receiving / receive] a location pointer associated with at least one CRE, wherein a location pointer is an identifying parameter associated with the CRE” and “[extracting / extract] metadata associated with the at least one CRE” limitations recite data gathering.  Data gathering and data output steps are insignificant extra-solution activities.  Merely adding insignificant extra-solution activity to an abstract idea do not integrate the exception into a practical application.7

Paragraph 0019: FIG. 1 is an example schematic diagram of an automated commercial real estate properties' (CREs) underwriting system 100 allowing to generate a value prediction of CREs according to an embodiment.  A network 110 is used to communicate between different parts of the system 100.  The network 110 may be the Internet, the world-wide-web (WWW), a local area network (LAN), a wide area network (WAN), a metro area network (MAN), and other networks capable of enabling communication between the elements of the system 100.

Paragraph 0020: Optionally, one or more user devices 120-1 through 120-m (hereinafter user device 120 or user devices 120 for simplicity) are further connected to the network 110, where ‘m’ is an integer equal to or greater than 1.  A user device 120 may be, for example, a personal computer (PC), a personal digital assistant (PDA), a mobile phone….

Paragraph 0021: A server 130 is connected to the user device 120 and can communicate therewith via the network 110.  The server 130 includes processing circuitry 135 and a memory 137.  The processing circuitry 135 may be realized as one or more hardware logic components and circuits. For example, and without limitation, illustrative types of hardware logic components that can be used include … general-purpose microprocessors … or any other hardware logic components that can perform calculations or other manipulations of information.

Paragraph 0022: In another embodiment, the memory 137 is configured to store software.  Software shall be construed broadly to mean any type of instructions….  The instructions, when executed by the one or more processors, cause the processing circuitry 135 to perform the various processes described herein.

8  Applicants’ specification instead describes generic computers, generic computer components, or a programmed computer to perform generic computer functions.  The claims appear to invoke these computing elements only as tools to execute the identified abstract idea.9  The limitations only describe the technological environment in which to apply the judicial exception and do not impose meaningful limits on the claims.10  Examiner concludes the embodiment elements fail to meaningfully integrate the abstract idea recited in the claims into a practical application.  Thus, the claims are directed to an abstract idea.
	The claims do not include additional elements that amount to significantly more than the abstract idea.  The “receiving…,” “extracting…,” “receive…,” and “extract…” limitations describe the conventional computer functions of “receiving or transmitting data over a network” and “storing and retrieving information in memory.”11  Such functions do not qualify as significantly more than an abstract idea when recited in a merely generic manner.12  Furthermore, as explained earlier in the discussion regarding an integration of the abstract idea into a practical application, the additional element of using a computer or processor to perform the steps recited in the claims amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply a judicial exception using a generic computer component cannot provide an inventive concept.  

With respect to claims 2-8 and 11-17: The dependent claims are also ineligible under 35 U.S.C. §101 because the additional recited limitations further describe the identified abstract idea and/or do not recite limitations that integrate the abstract idea into practical application or that qualify as significantly more under the Office’s current guidance on subject matter eligibility.
	(a)	Claims 2 and 11: The “determining properties as comparables to the CRE if both the comparables and the CRE share real estate factors above a predetermined threshold” limitation describes the abstract idea identified in claims 1 and 10.  Thus, the claims recite an abstract idea and are not patent-eligible.
	(b)	Claims 3 and 12: The “wherein a CRE and comparables are determined to share a virtual neighborhood when shared real estate factors are within a predetermined range of similarity” limitation further describes the abstract idea identified in claims 1 and 10.  Thus, the claims recite an abstract idea and are not patent-eligible.  
	(c)	Claims 4 and 13: The claims do not integrate the abstract idea identified in claims 1 and 10 into a practical application.  The “wherein metadata includes at least one of: visual data, natural language processed data, stock market performance, and governmental data” limitation describes content obtained by the “extracting…” and “extract…” limitations.  Again, data gathering is an insignificant extra-solution activity.  Merely adding insignificant extra-solution activity to an abstract idea do not integrate the 
	(d)	Claims 5 and 14: The “wherein the value prediction is based on workplace trends of occupants of the CRE based on retrieved employment data” limitation further describes the abstract idea identified in claims 1 and 10.  Thus, the claims recite an abstract idea and are not patent-eligible.  
	(e)	Claims 7 and 16: The “generating at least one risk prediction based on the analysis” limitation further describes the abstract idea identified in claims 1 and 10.  Thus, the claims recite an abstract idea and are not patent-eligible.

Claim Rejections - 35 USC § 103




The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-13, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Khedkar (US 6609118) in view of Packes (Pub. No. 2015/0242747).
With respect to claim 1: Khedkar discloses a method for generating value prediction of commercial real-estate properties (CREs) (See at least Column 1, , comprising:
	(a)	analyzing the metadata of the CRE and of comparable properties (comparables), wherein the analysis includes matching real estate factors of the CRE and the comparables (See at least Column 2, Lines 52-62: “In one embodiment, three processes for valuing a subject property are fused….  The third process, called AICOMP, uses a case based reasoning process similar to the sales comparison approach to determine an estimate of the subject property's value.”  See also Column 8, Lines 21-43: “The AICOMP system 50 is a fuzzy case based reasoning system that uses fuzzy predicates and fuzzy-logic based similarity measures to estimate a subject property’s value….  Referring to FIG. 5, the system 50 first comprises retrieving recent sales from a case-base using a small number of attributes to select potential comparables at 51.  Second, the subject property is compared with the retrieved cases and a partial ordering (similarity measure) is derived from the aggregating of fuzzy preference values.  Third, the sales price of the retrieved cases is adjusted to reflect the differences from the subject property using a rule set at 53.  Finally, the adjusted sales prices of the retrieved cases is aggregated, the best comparables are selected, and a single value estimate is derived for the subject property, along with an estimate of a reliability value at 54, 55, and 56.”);
	(b)	generating at least one value prediction of the CRE based on the analysis (Khedkar further teaches a final property value is estimate is generated by See at least Column 13, Lines 24-39: “The outputs of the AICOMP and AIGEN systems are next combined to produce the final ARPV ESTIMATE of the subject property’s value and overall measure of the reliability or QUALITY.  Finally, ARPV provides a description of circumstances for the data, property, and environment that may have led to a limited value of QUALITY.  If both AIGEN and AICOMP estimates are known, the ARPV ESTIMATE is set to the weighted mean of the two estimates, weighted by their respective normalized reliabilities.  This is given by [Equation 7]….”).
	Khedkar does not explicitly teach the remaining limitations.  However, Packes discloses (c) receiving a location pointer associated with at least one CRE, wherein a location pointer is an identifying parameter associated with the CRE; extracting metadata associated with the at least one CRE (See at least Paragraphs 0057-0058: “The REP [Real Estate Evaluating Platform] may be operative to enable a user to enter a minimum amount of information to allow the REP to identify a property (e.g., the address).  The REP may be operative to a load a list of characteristics from the database and automatically use them as inputs….  Attribute values for the property may be augmented at step 405 of process 400….  In one embodiment, the user may enter attribute values for a property recognized (e.g., based on the address) by the REP (e.g., information regarding the property may be stored in the data sets data store 830d).  Accordingly, the REP may retrieve such stored attribute value information and populate relevant fields (e.g., of any suitable GUI) with the retrieved attribute values.”).
KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).  
With respect to claim 2: The proposed combination of Khedkar and Packes references discloses the method of claim 1, further comprising: determining properties as comparables to the CRE if both the comparables and the CRE share real estate factors above a predetermined threshold (Khedkar suggests the invention sets the threshold for selecting comparable properties at a level wherein the best four to eight comparable properties are chosen.  See at least Column 11, Lines 9-21 and 44-49: “Next, the best comparables are selected at 54 from the remaining comparables by the method 240 shown in FIG. 13.  The method 240 includes the steps 242-249.  First, the comparables with the highest similarity score, lowest net adjustments, and lowest gross adjustments are determined.  These three values are combined into a single ranking of the comparables and each comparable has its similarity score ranked with the other comparables such that the comparable with the best similarity score receives the lowest rank.  Net adjustment and gross adjustment are similarly ranked.  The sum of the three ranks is computed for each comparable to determine its Total Rank.  The comparables 
With respect to claim 3: The proposed combination of Khedkar and Packes references discloses the method of claim 2, further comprising: wherein a CRE and comparables are determined to share a virtual neighborhood when shared real estate factors are within a predetermined range of similarity (See at least Khedkar Column 11, Lines 9-49: “Next, the best comparables are selected at 54 from the remaining comparables by the method 240 shown in FIG. 13.  The method 240 includes the steps 242-249.  First, the comparables with the highest similarity score, lowest net adjustments, and lowest gross adjustments are determined.  These three values are combined into a single ranking of the comparables and each comparable has its similarity score ranked with the other comparables such that the comparable with the best similarity score receives the lowest rank.  Net adjustment and gross adjustment are similarly ranked.  The sum of the three ranks is computed for each comparable to determine its Total Rank.  The comparables with the lowest Total Rank are considered the best….  For example, in FIG. 14, the comparables 250 with the top six similarity scores are included in the set.  All other comparables are discarded….  After the best 4-8 comparables are found, their prices must next be combined to produce the final estimate. Each comparable's contribution to this result is weighted by its similarity score.  FIG. 15, for example, shows the calculation 260 of a final estimate from adjusted values 
Notwithstanding the above discussion, examiner also submits the “wherein a CRE and comparables are determined to share a virtual neighborhood when shared real estate factors are within a predetermined range of similarity” limitation recites a conditional statement.  The applicant’s claimed invention may not determine that the CRE and comparables share a virtual neighborhood if the required condition is not met under the broadest reasonable interpretation of the claim.  Claim scope is not limited by language that suggests or makes optional but does not require steps to be performed.13  Thus, notwithstanding the fact that the references disclose a structure capable of performing the functions of the contingent steps, USPTO personnel generally need not give patentable weight to the limitations recited in the claim as those steps are optional and may not be executed.
With respect to claim 4: The proposed combination of Khedkar and Packes references discloses the method of claim 1, wherein metadata includes at least one of: visual data, natural language processed data, stock market performance, and governmental data (See at least Packes Paragraph 0055: “The data collection module of the REP may get information about unit characteristics, sales and renting public and government online services, buildings and house construction companies and may store it for use by the REP (e.g., as a system Building Spine repository).”  See also Paragraph 0057: “The REP may be operative to enable a user to enter a minimum amount of information to allow the REP to identify a property (e.g., the address).  The REP may be operative to load a list of characteristics from the database and automatically use them as inputs.”  Since the limitation describes elements previously recited in claim 1, examiner relies on the same rationale for including Packes in the combination of references.).
With respect to claim 6: The proposed combination of Khedkar and Packes references discloses the method of claim 1, further comprising: wherein the value prediction is generated using machine learning techniques (See at least Khedkar Column 1, Lines 52-60: “In one embodiment, three processes for valuing a subject property are fused….  The second process, called AIGEN, is a generative artificial intelligence method that trains fuzzy-neural network using a subset of cases from a case-base, and produces a run-time system to provide an estimate of the subject property’s value.”  See also 
With respect to claim 7: The proposed combination of Khedkar and Packes references discloses the method of claim 1, further comprising: generating at least one risk prediction based on the analysis (See at least Khedkar Column 13, Lines 24-27: “The outputs of the AICOMP and AIGEN systems are next combined to produce the … overall measure of reliability or QUALITY.”  Examiner submits a measure of reliability is a risk prediction.).
With respect to claim 8: The proposed combination of Khedkar and Packes references discloses the method of claim 1, further comprising: wherein the risk prediction is generated using machine learning techniques (See at least Khedkar Column 1, Lines 52-60: “In one embodiment, three processes for valuing a subject property are fused….  The second process, called AIGEN, is a generative artificial intelligence method that trains fuzzy-neural network using a subset of cases from a case-base, and produces a run-time system to provide an estimate of the subject property’s value.”  See also Column 13, Lines 24-27: “The outputs of the AICOMP and AIGEN systems are next combined to produce the … overall measure of reliability or QUALITY.”  Examiner defines machine-learning techniques to include neural networks.).
With respect to claim 9: Claim 9 recites the same limitations as claim 1.  Thus, the arguments applied to claim 1 also apply to claim 9.  The references further discloses the additional embodiment limitations of a non-transitory computer readable medium having stored thereon instructions for causing a processing circuitry to perform a process, the process comprising (See at least Khedkar Column 13, Lines 17-20: “The fusion system 300 can be implemented in the form of a computer program and can stored program” suggests the inclusion and use of a non-transitory computer-readable storing machine-readable instructions in the implementation of Khedkar’s fusion system.  Packes additionally discloses a processor and non-transitory computer-readable medium.  See at least Paragraph 0089: “The REP coordinator may include a processor 801 that may execute program instructions (e.g., REP program instructions).  In various embodiments, the processor may be a general purpose microprocessor….”  See also Paragraph 0099: “Instructions for performing these processes may also be embodied as machine- or computer-readable code recorded on a machine- or computer-readable medium.  In some embodiments, the computer-readable medium may be a non-transitory computer-readable medium.  Examples of such a non-transitory computer-readable medium include, but are not limited to, a read only memory, random access memory … and a data storage device.”).
With respect to claim 10: Claim 10 recites the same limitations as claim 1.  Thus, the arguments applied to claim 1 also apply to claim 10.  The references further discloses the additional embodiment limitations of a system for generating value prediction of commercial real-estate properties (CREs), comprising: a processing circuitry; and a memory, the memory containing instructions that, when executed by the processing circuitry, configure the system to (See at least Khedkar Column 13, Lines 17-20: “The fusion system 300 can be implemented in the form of a computer program and can be executed by any means capable of executing a stored program (i.e., processor means).”  Examiner asserts the recitation of the “executing a stored program” suggests the inclusion and use of a memory storing machine-readable instructions in the implementation of Khedkar’s fusion system.  Packes additionally discloses a processor and non-transitory computer-readable medium.  See at least Paragraph 0089: “The REP coordinator may include a processor 801 that may execute program instructions (e.g., REP program instructions).  In various embodiments, the processor may be a general purpose microprocessor….”  See also Paragraph 0099: “Instructions for performing these processes may also be embodied as machine- or computer-readable code recorded on a machine- or computer-readable medium.  In some embodiments, the computer-readable medium may be a non-transitory computer-readable medium.  Examples of such a non-transitory computer-readable medium include, but are not limited to, a read only memory, random access memory … and a data storage device.”).
With respect to claim 11: Claim 11 recites the same limitation as claim 2.  Thus, the arguments applied to claim 2 also apply to claim 11.
With respect to claim 12: Claim 12 recites the same limitation as claim 3.  Thus, the arguments applied to claim 3 also apply to claim 12.
With respect to claim 13: Claim 13 recites the same limitation as claim 4.  Thus, the arguments applied to claim 4 also apply to claim 13.
With respect to claim 15: Claim 15 recites the same limitation as claim 6.  Thus, the arguments applied to claim 6 also apply to claim 15.
With respect to claim 16: Claim 16 recites the same limitation as claim 7.  Thus, the arguments applied to claim 7 also apply to claim 16.
With respect to claim 17: Claim 17 recites the same limitation as claim 8.  Thus, the arguments applied to claim 8 also apply to claim 17.
Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Khedkar in view of Packes and further in view of Smith (US 8706589). 
With respect to claim 5: Although the proposed combination of Khedkar and Packes references discloses the method of claim 1, the references do not explicitly teach wherein the value prediction is based on workplace trends of occupants of the CRE based on retrieved employment data.  The limitation describes technical features to adjust a value prediction based on projected labor trends for an area under the broadest reasonable interpretation of the claim.  Smith discloses this feature (See at least Column 9, Lines 62-67: “At 603, the issuer 16 performs an analysis to determine what the expected future market value may be in view of the trends, such as historical appreciation, expected demand, expected supply, expected growth of the metropolitan area in which the property 14 is located, desirability of the local area, rate of inflation, jobs in the local area, mortgage rate trends, access to recreation….”  See also Figure 8: FIG. 8 depicts the calculated probability and impact values for recession, population growth, and job growth events.).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include technical features to calculate probability and impact values for recession and job growth events based on an analysis of trend data as taught by Smith in the combination of references.  As demonstrated by Smith, it is within the capabilities of one of ordinary skill in the art to include such features in the combination of references with the predictable result of producing an estimated value of KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).  
With respect to claim 14: Claim 14 recites the same limitation as claim 5.  Thus, the arguments applied to claim 5 also apply to claim 14.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	(A)	Florance (Pub. No. 2005/0203768) discloses a display interface that “includes a map of a geographic area; an indicator on the map to indicate a location of a property for which a data record exists; a link to the data record on the map proximate to the indicator; and a pop-up window proximate to the indicator.  The pop-up window appears when the link is activated and includes at least a portion of the data record.  The link is activated by, for example, dragging a pointer over the indicator….”  Paragraph 0214.  Florance further describes information regarding the commercial properties contained in the data records.  Paragraphs 0216, 0219, and 0607.
	(B)	Cheetham (US 6178406) discloses a method for estimating the value of a rea property using a case-based / comparable sales approach.
	(C)	Jost (US 5361201) discloses “an automated system and method for real-estate appraisals, which uses one or more predictive models such as neural networks to generate estimates of real estate value.”  Column 2, Lines 32-35.
	(D)	Xie (Pub. No. 2014/0257924) discloses a system for predicting rental income for a real estate property.

	(F)	Lomas (Pub. No. 2015/0332371) discloses generating an Area Vibrancy Index (AVI) based on factors such as “area economy vibrancy (consider commercial vacancy, commercial yields, commercial building approvals, median commercial pricing); area commercial vibrancy (consider income growth, job availability, population growth) … area unemployment (consider whether unemployment figures are lower than national average); area job growth trend (consider job availability, job survey numbers)….”  Paragraphs 0591-0604.
	(G)	Spieckerman (Pub. No. 2014/0164260) discloses a system to “find comparable properties to commercial property developments such as office complexes, industrial or warehouse complexes, retail and shopping centers, and apartment rental complexes” for use with an automated valuation model.  Paragraph 0019.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNATHAN J LINDSEY III whose telephone number is (571)270-3986.  The examiner can normally be reached on Monday-Friday 8:00 AM -4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.J.L/Examiner, Art Unit 3629                                                                                                                                                                                                        
/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52 (Jan. 7, 2019) [hereinafter 2019 Revised Guidance].
        2 Id.
        3 See id. at n.14 (citing CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 1372 (Fed. Cir. 2011), which held “that the incidental use of ‘computer’ or ‘computer readable medium’ does not make a claim otherwise directed to process that ‘can be performed in the human mind, or by a human using a pen and paper’ patent eligible.”).  
        4 See October 2019 Update: Subject Matter Eligibility, page 3 (“A mathematical relationship is a relationship between variables or numbers.  A mathematical relationship may be expressed in words….”) and page 4 (“A mathematical calculation is a mathematical operation … or an act of calculating using mathematical methods to determine a variable or number….  There is no particular word or set of words that indicates a claim recites a mathematical calculation.”).
        5 2019 Revised Guidance, supra note 1, at 52.
        6 Id. at 55.
        7 Id.
        8 MPEP §2106.05(b).  
        9 Id.  
        10 Id.  
        11 MPEP §2106.05(d)(II).  
        12 Id.  
        13 MPEP §2111.04